                             UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO

JOHN DOE XX, JOHN DOE XXI, JOHN
DOE XXII, JOHN DOE XXIII, JOHN DOE                    Case No. 1:17-cv-00184-BLW
XXIV, JOHN DOE XXV, SHANE JULIAN,
and RILEY GILROY,                                     ORDER OF DISMISSAL WITH
                                                      PREJUDICE OF JOHN DOES XX AND
               Plaintiffs,                            XXVI’S CLAIMS AGAINST
                                                      DEFENDANT BOY SCOUTS OF
vs.                                                   AMERICA
BOY SCOUTS OF AMERICA, a
congressionally chartered corporation
authorized to do business in Idaho;
CORPORATION OF THE PRESIDING
BISHOP OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS, a
foreign corporation sole registered to do
business in Idaho; and CORPORATION OF
THE PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY SAINTS
AND SUCCESSORS, a foreign corporation
registered to do business in Idaho,

               Defendants.



       This matter having come before the Court upon the parties’ stipulations for dismissal

with prejudice of John Does XX and XXVI’s claims against Defendant Boy Scouts of America,

and the Court having reviewed the pleadings and being otherwise fully advised in the premises;

               IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Stipulations

(docket nos. 63 & 66) are APPROVED, and that the claims of Does XX and XXVI, and all

claims and causes of action that were or might have been asserted by Does XX and XXVI, are

hereby dismissed with prejudice, with each party to bear his/its own costs and attorney fees.




ORDER - 1
            DATED: January 15, 2019


            _________________________
            B. Lynn Winmill
            United States District Judge




ORDER - 2
